DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
2.	The amendments to the claims filed on December 7, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112 and 102 rejections which are withdrawn.
3.	A new ground of rejection has been necessitated by the claim amendments, Section 5.
4.	Applicant’s arguments in rebuttal of the obviousness-type double patenting rejection have been fully considered, however, they are not persuasive to overcome this rejection.  Claims 1 and 7-11 remain rejected.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as being unpatentable over claims 1-9 of copending Application No. 16/615,072.  The claims of the copending application are directed to methods of treating bacterial infection in the lung by administration of at least 37.5 mg/day of an inhaled chelating agent.  Dependent claims are directed to a dosage of about 1200 mg/day of the chelating agent, a chelating agent which is CaEDTA, and methods which result in increase in FEV, reduction of inflammation, decrease in MMP activity, and reduction in the production of hydroxyl radicals.  Dependent claims are also directed to methods which are combined with administration of TRIS.  It was determined that the embodiments of the dependent claims anticipated the instant claimed 
	Applicants argue that the claims of the copending application recite an inhaled chelating agent along with an antibiotic for reducing infection.  Applicants state that this is distinct from the instant claims that recite a method of treating inflammation.  As such, Applicants argue that the scope of the claims do not overlap.
	It is noted that dependent claim 7 of the copending application is directed to a treatment to reduce inflammation.  Thus, the skilled artisan is directed to practice a method of administering an inhaled chelating agent at from 37.5 mg/day to 1200 mg/day, wherein one or more doses is administered over a period of no more than 2 h and wherein the chelating agent is administered as a concentration of at least 50mM.  These limitations anticipate the instant claims.  As such, the claims of the copending application suggest to the skilled artisan to practice the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626